ACCEPTED
                                                                                                                                          01-15-00424-CV
                                                                                                                               FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-424-CV                                                                                                  HOUSTON, TEXAS
                                                                                                                                     5/28/2015 2:01:37 PM
                                                                                                                                    CHRISTOPHER PRINE
Appellate Case Style:         Syrian-American Oil Corporation, S.A.                                                                                CLERK

                        Vs.
                              Pecten Orient Company f/k/a Pecten Ash Sham f/k/a Pecten Syria Petroleum Company

Companion Case No.: N/A
                                                                                                                   FILED IN
                                                                                                            1st COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                            5/28/2015 2:01:37 PM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                    Clerk
                                             Appellate Court:1st Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
Organization Name: Pecten Orient Company                                   First Name:        William
First Name:                                                                Middle Name:
Middle Name:                                                               Last Name:         Wood
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Norton Rose Fulbright US LLP

Pro Se:                                                                    Address 1:         1301 McKinney, Suite 5100
                                                                           Address 2:
                                                                           City:              Houston
                                                                           State:     Texas                        Zip+4:   77010-3095
                                                                           Telephone:         713-651-5151              ext.
                                                                           Fax:       713-651-5246
                                                                           Email:     william.wood@nortonrosefulbright.com
                                                                           SBN:       21916500

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
Organization Name: Pecten Orient Company                                   First Name:        Warren
First Name:                                                                Middle Name:
Middle Name:                                                               Last Name:         Huang
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Norton Rose Fulbright US LLP

Pro Se:                                                                    Address 1:         1301 McKinney, Suite 5100
                                                                           Address 2:




                                                                Page 1 of 13
                                                                    City:              Houston
                                                                    State:     Texas                       Zip+4:   77010-3095
                                                                    Telephone:         713-651-5151             ext.
                                                                    Fax:       713-651-5246
                                                                    Email:     warren.huang@nortonrosefulbright.com
                                                                    SBN:       00796788

I. Appellant                                                        II. Appellant Attorney(s)
   Person       Organization (choose one)                                   Lead Attorney
Organization Name: Pecten Orient Company                            First Name:        Lauren
First Name:                                                         Middle Name:
Middle Name:                                                        Last Name:         Varnado
Last Name:                                                          Suffix:
Suffix:                                                             Law Firm Name: Norton Rose Fulbright US LLP

Pro Se:                                                             Address 1:         1301 McKinney, Suite 5100
                                                                    Address 2:
                                                                    City:              Houston
                                                                    State:     Texas                       Zip+4:   77010-3095
                                                                    Telephone:         713-651-5151             ext.
                                                                    Fax:       713-651-5246
                                                                    Email:     lauren.varnado@nortonrosefulbright.com
                                                                    SBN:       24079504

III. Appellee                                                       IV. Appellee Attorney(s)
    Person      Organization (choose one)                                   Lead Attorney
Organization Name: Syrian-American Oil Corporation, S.A.            First Name:        John
First Name:                                                         Middle Name:
Middle Name:                                                        Last Name:         Stevenson
Last Name:                                                          Suffix:    Jr.
Suffix:                                                             Law Firm Name: Stevenson & Murray
Pro Se:                                                             Address 1:         Weslayan Tower, Suite 750
                                                                    Address 2:         24 Greenway Plaza
                                                                    City:              Houston
                                                                    State:     Texas                       Zip+4:   77046-2416
                                                                    Telephone:         713-622-3223             ext.
                                                                    Fax:       713-622-3224
                                                                    Email:     jstevenson@johnstevensonlaw.com
                                                                    SBN:       19196050

III. Appellee                                                       IV. Appellee Attorney(s)
    Person      Organization (choose one)                                   Lead Attorney
Organization Name: Syrian-American Oil Corporation, S.A.            First Name:        W. Robert
First Name:                                                         Middle Name:
                                                           Page 2 of 13
Middle Name:                                                        Last Name:         Hand
Last Name:                                                          Suffix:
Suffix:                                                             Law Firm Name: Stevenson & Murray
Pro Se:                                                             Address 1:         Weslayan Tower, Suite 750
                                                                    Address 2:         24 Greenway Plaza
                                                                    City:              Houston
                                                                    State:     Texas                       Zip+4:    77046-2416
                                                                    Telephone:         713-622-3223             ext.
                                                                    Fax:       713-622-3224
                                                                    Email:     rhand@johnstevensonlaw.com
                                                                    SBN:       24078622

III. Appellee                                                       IV. Appellee Attorney(s)
    Person      Organization (choose one)                                   Lead Attorney
Organization Name: Syrian-American Oil Corporation, S.A.            First Name:        Amy
First Name:                                                         Middle Name:
Middle Name:                                                        Last Name:         Maddux
Last Name:                                                          Suffix:
Suffix:                                                             Law Firm Name: Shipley, Snell, Montgomery, L.L.P.
Pro Se:                                                             Address 1:         712 Main Street, Suite 1400
                                                                    Address 2:
                                                                    City:              Houston
                                                                    State:     Texas                       Zip+4:    77002
                                                                    Telephone:         713-652-5920             ext.
                                                                    Fax:       713-652-3057
                                                                    Email:     amaddux@shipleysnell.com
                                                                    SBN:       00796483

III. Appellee                                                       IV. Appellee Attorney(s)
    Person      Organization (choose one)                                   Lead Attorney
Organization Name: Syrian-American Oil Corporation, S.A.            First Name:        Robert
First Name:                                                         Middle Name:
Middle Name:                                                        Last Name:         Godlewski
Last Name:                                                          Suffix:




                                                           Page 3 of 13
Suffix:                                                             Law Firm Name: Law Offices of Robert S. Godlewski
Pro Se:                                                             Address 1:         3950 Braxton Drive, Suite 100
                                                                    Address 2:
                                                                    City:              Houston
                                                                    State:     Texas                     Zip+4:   77063
                                                                    Telephone:         713-554-4262            ext.
                                                                    Fax:       713-914-9307
                                                                    Email:     rgodlewski@eorenergy.com
                                                                    SBN:       08055500

III. Appellee                                                       IV. Appellee Attorney(s)
    Person      Organization (choose one)                                   Lead Attorney
Organization Name: Syrian-American Oil Corporation, S.A.            First Name:        D. Craig
First Name:                                                         Middle Name:
Middle Name:                                                        Last Name:         Olivier
Last Name:                                                          Suffix:
Suffix:                                                             Law Firm Name: Olivier & Mundy LLP
Pro Se:                                                             Address 1:         1414 West Clay Street
                                                                    Address 2:
                                                                    City:              Houston
                                                                    State:     Texas                     Zip+4:   77019-4943
                                                                    Telephone:         281-357-5297            ext.
                                                                    Fax:       281-357-4663
                                                                    Email:     dco@omtexaslaw.com
                                                                    SBN:       15268300




                                                           Page 4 of 13
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: February 4, 2015                          Type of judgment: Jury Trial
Date notice of appeal filed in trial court: May 5, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes        No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?             Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: February 19, 2015
Motion to Modify Judgment:              Yes        No               If yes, date filed: March 6, 2015
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 5 of 13
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?          Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     190th Judicial District Court                              Clerk's Record:
County: Harris County, Texas                                          Trial Court Clerk:        District    County
Trial Court Docket Number (Cause No.): 2007-67830                     Was clerk's record requested?         Yes         No
                                                                      If yes, date requested: May 5, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Patricia                                            Were payment arrangements made with clerk?
Middle Name:                                                                                                      Yes      No     Indigent
Last Name:        Kerrigan
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         Harris County Civil Courthouse
Address 2 :        201 Caroline, 12th Floor
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     713-368-6310             ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?              Yes   No
Was reporter's record requested?           Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: May 5, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 6 of 13
   Court Reporter                               Court Recorder
   Official                                     Substitute



First Name:       MyThuy
Middle Name:
Last Name:        Cieslar
Suffix:
Address 1:        Harris County Civil Courthouse
Address 2:        201 Caroline, 12th Floor
City:             Houston
State:    Texas                        Zip + 4: 77002
Telephone:     713-368-6326              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:       Yes        No       If yes, date filed:

Will file:    Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?              Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                             Yes        No

If no, please specify:Previous attempt at post-trial mediation was unsuccessful.
Has the case been through an ADR procedure?               Yes           No
If yes, who was the mediator? Alice Oliver-Parrott
What type of ADR procedure? Mediation
At what stage did the case go through ADR?              Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Contract / Oil & Gas
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Whether the trial court erred in entering a take-nothing judgment on Pecten's breach of contract counterclaim, denying Pecten's motion for sanctions, and
denying Pecten's motion to modify judgment.

How was the case disposed of?        Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. N/A
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                        Page 7 of 13
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email
Pecten will attempt to agree

Languages other than English in which the mediator should be proficient: N/A
Name of person filing out mediation section of docketing statement:     Warren Huang



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 01-10-403-CV (Past Appeal)                                      Trial Court: First Court of Appeals

  Style:    In re Pecten Orient Company f/k/a Pecten Ash Sham f/k/a Pecten Syria Petroleum Company

     Vs.




XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 01-12-166-CV (Past Appeal)                                      Trial Court: First Court of Appeals

  Style:    In re Pecten Orient Company

     Vs.




                                                              Page 8 of 13
XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 01-10-224-CV (Past Appeal)                                      Trial Court: First Court of Appeals

  Style:    Syrian-American Oil Corporation, S.A. v. SSPD Petroleum Development B.V.

     Vs.




                                                              Page 9 of 13
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            May 27, 2015



Printed Name: Warren Huang                                                                State Bar No.:   00796788



Electronic Signature: /s/ Warren Huang
    (Optional)




                                                               Page 10 of 13
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on May 27, 2015           .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Warren Huang
                                                                                (Optional)

                                                                         State Bar No.:      00796788
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:     May 27, 2015
Manner Served: Email

First Name:      John

Middle Name:
Last Name:       Stevenson
Suffix: Jr.
Law Firm Name: Stevenson & Murray
Address 1:       Weslayan Tower, Suite 750
Address 2:       24 Greenway Plaza

City:            Houston
State    Texas                       Zip+4:    77046-2416
 Telephone:      713-622-3223        ext.
Fax:      713-622-3224

Email:   jstevenson@johnstevensonlaw.com

If Attorney, Representing Party's Name: Syrian-American Oil Corporation, S.A.
Please enter the following for each person served:




                                                               Page 11 of 13
Date Served:      May 27, 2015
Manner Served: Email

First Name:       W. Robert

Middle Name:
Last Name:        Hand
Suffix:
Law Firm Name: Stevenson & Murray
Address 1:        Weslayan Tower, Suite 750
Address 2:        24 Greenway Plaza

City:             Houston
State     Texas                       Zip+4:    77046-2416
Telephone:        713-622-3223      ext.
Fax:      713-622-3224

Email:    rhand@johnstevensonlaw.com

If Attorney, Representing Party's Name: Syrian-American Oil Corporation, S.A.
Please enter the following for each person served:

Date Served:      May 27, 2015
Manner Served: Email

First Name:       Amy

Middle Name:
Last Name:        Maddux
Suffix:
Law Firm Name: Shipley, Snell, Montgomery, L.L.P.
Address 1:        712 Main Street, Suite 1400
Address 2:
City:             Houston
State     Texas                       Zip+4:    77002
Telephone:        713-652-5920      ext.
Fax:      713-652-3057

Email:    amaddux@shipleysnell.com

If Attorney, Representing Party's Name: Syrian-American Oil Corporation, S.A.
Please enter the following for each person served:




                                                             Page 12 of 13
Date Served:      May 27, 2015
Manner Served: Email

First Name:       Robert

Middle Name:
Last Name:        Godlewski
Suffix:
Law Firm Name: Law Offices of Robert S. Godlewski
Address 1:        3950 Braxton Drive, Suite 100
Address 2:
City:             Houston
State     Texas                     Zip+4:    77063
Telephone:        713-554-4262      ext.
Fax:      713-914-9307

Email:    rgodlewski@eorenergy.com

If Attorney, Representing Party's Name: Syrian-American Oil Corporation, S.A.
Please enter the following for each person served:

Date Served:      May 27, 2015
Manner Served: Email

First Name:       D. Craig

Middle Name:
Last Name:        Olivier
Suffix:
Law Firm Name: Olivier & Mundy LLP
Address 1:        1414 West Clay Street
Address 2:
City:             Houston
State     Texas                     Zip+4:    77019-4943
Telephone:        281-357-5297      ext.
Fax:      281-357-4663

Email:    dco@omtexaslaw.com

If Attorney, Representing Party's Name: Syrian-American Oil Corporation, S.A.




                                                           Page 13 of 13